                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
                                                               Case No.         2:09-CR-116-RHW-1
 UNITED STATES OF AMERICA,
                                                               CRIMINAL MINUTES
                                      Plaintiff,
        -vs-
                                                               DATE:            DECEMBER 7, 2020
 EDDIE RAY HALL,
                                                               LOCATION: TELEPHONIC
                                      Defendant.
                                                               STATUS CONFERENCE HEARING


                                    HON. ROBERT H. WHALEY

         Michelle Fox                                                                   Not Reported
      Courtroom Deputy                Law Clerk              Interpreter              Court Reporter

                     James Goeke                                             Colin Prince

                Government Counsel                                         Defense Counsel
 United States Probation Officer: Evin Hansen, Lori Cross, Richard Law

       [ ] Open Court                [ X ] Telephone Conference                  [ ] Video Conference
10:30 a.m. - Court contacted the Probation Officers to discuss the Summons issued for Eddie Hall.

Court and Probation Officers discussed possible options for Mr. Hall.

Recess 11:00 a.m.

11:45 a.m. - Court contacted counsel to discuss conference with Probation Officers and hearing for Mr. Hall.

Court and counsel discuss options for Mr. Hall.

Court will hear the initial appearance and the supervised release hearing on December 29, 2020. Will inform
Magistrate Chambers.



[ ] ORDER FORTHCOMING
 CONVENED: 10:30 A.M.          ADJOURNED: 11:00 A.M.         TIME: 30 MIN.
 11:45 A.M.                    12:00 P.M.                    15 MIN. = 45 MIN.       CALENDARED        [ X ]
